DETAILED ACTION
This is the third Office Action regarding application number 15/572,416, filed on 11/07/2017, which claims foreign priority to PO P.412250, filed on 05/08/2015.
This action is in response to the Applicant’s Response dated 06/09/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  
The Applicant’s submission filed on 06/09/2021 has been entered.
 
Status of Claims
Claims 1 and 3-11 are currently pending.
Claim 2 is cancelled.
Claims 10 and 11 are new.
Claims 1 is amended.
Claims 3-8 are withdrawn.
Claims 1 and 9-11 are examined below.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments filed 06/09/2021 have been carefully considered but they are not found persuasive. 
The applicant argues that claim 1 requires additional features not found in the prior art references that structure distinguish the claimed invention. Remarks 5. The applicant also mentions a “joint” between GAO’s nanorods and substrate and that the instant invention relies on the ALO method is used to fill between the nanorods to create a uniform layer. None of the applicant’s comments are convincing.
First, no argument is provided that clearly indicates exactly which claimed feature is undisclosed by the prior art. The word “joint” does not appear anywhere within the GAO reference, and the examiner cannot understand exactly what the joint is or why it would be disallowed by any of the claims. Further, the claims recite a product and not a method, and the method of forming the claimed features is immaterial here. The applicant has not clearly described how the prior art fails to teach or suggest the features claimed (and not unclaimed features in the specification) and does not rebut any of the reasoning relied on to establish obviousness.

Claim Rejections - 35 USC § 112
Written Description - New Matter
Claims 10 and 11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
Claim 10 recites “a uniform layer of ZnMgO/ZnO nanostructure” but the application lacks written description of this feature. The figures also do not illustrate “a uniform layer”.
Claim 11 recites “no open space between the rods to form a continuous surface”. Figure 3 illustrates only a cell structure that has open space between adjacent columnar nanostructures. Figure 1 is described only as illustrating a general columnar growth mode of the nanostructures, and does not provide any visual detail to establish positively that there is no open space between adjacent rod-shaped structures.


Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 10 recites “a uniform layer of ZnMgO/ZnO nanostructure”. The examiner finds this limitation unclear because in claim 1 there is already recited “a layer of ZnO nanostructures”, and therefore the examiner cannot positively determine if these refer to the same components or if they are separate layers.
Claim 11 recites “the rods” in line 2, but there is no rods previously recited in any earlier claim. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 20100180950, cited in IDS) in view of Liu et al. (Heteroepitaxial growth and spatially resolved cathodoluminescence…, NPL cited in previous action), hereinafter referred to as Gao and Liu, respectively.
Regarding claim 1, Gao discloses on figure 15 a photovoltaic (PV) cell structure [100], containing
 a p-type semiconductor substrate [140] (p-type silicon [140]) with bottom electric contact [160] (electrical contact [160]), with 
a layer comprising ZnO and ZnMgO covered with a transparent conductive layer (MgO layer surrounding ZnMgO nanowire) with an electric contact [130],  and 
an active layer characterized in that the active layer is a Si/ZnO/ZnMgO junction (junction between p-Si [140] and junction n-ZnO/n-ZnMgO, ¶0082-0083), 
wherein the ZnMgO layer has a column growth mode upon ZnO nanostructures (ZnMgO nanowires comprise column shape, ¶0084), 
wherein a nucleating layer for growing ZnO nanostructures is a layer of ZnO nanoparticles (ZnO nanowire array were grown on ZnO nanoparticle seeded substrate, ¶0043).
Gao fails to teach that the layer comprises a layer of ZnO nanostructures of the height of 100 nm to 2000 nm being covered with a layer of ZnMgO layer from 1 nm to 2000 nm thick.
Liu discloses a ZnO/MgZnO coaxial nanorod semiconductor array analogous to the ZnO/ZnMgO nanowire semiconductor array of Gao, wherein the nanorod semiconductor array is applicable to optoelectronic applications (Abstract; Introduction, ¶2). Said array comprises a layer of ZnO nanorods with a height of 2 microns (or 2000 nm) covered with a layer of MgZnO with a thickness of 10 to 25 nm (Results and Discussion, ¶2). The nanorod semiconductor array of Liu is suitable for the intended prima facie obviousness determination. See MPEP 2143, subsection C. Moreover, one of ordinary skill would have reasonable expectation of success in doing so since both references are drawn to nanorod arrays of ZnO/MgZnO nanorods.

Regarding claim 10, the combination of GAO and LIU teaches or would have suggested the photovoltaic cell structure of claim 1, wherein the photovoltaic cell structure comprises a uniform layer of ZnMgO/ZnO nanostructure (Fig. 15 of GAO illustrates uniform position and ordered arrangement of the rod-like nanostructures across two-dimensions of the substrate).

    PNG
    media_image1.png
    455
    626
    media_image1.png
    Greyscale


Regarding claim 11, the combination of GAO and LIU teaches or would have 
However, GAO reports affirmatively that the packing density of nanostructures and the distance between adjacent structure scan be controlled and varied according to desired finished product by optimizing and adjusting process variables such as temperature, time, pH, and pressure during fabrication (paras. 43 and 45). Accordingly, GAO recognizes that the packing distance and space between nanostructures is a result effective variable that skilled artisans would immediately recognize as a routine variable to optimize and adjust to produce a desired finished product. GAO also reports that if the nanostructures are not packed sufficiently dense, then material (such as PMMA insulation) may be included to provide structural support (para. 84).
The examiner finds that it would have been obvious to skilled artisans to optimize the arrangement of nanostructures and other structural support material to leave no space between the rods and form a continuous surface as considered by GAO in order to provide a final product that has sufficient structural strength.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gao and Liu as applied to claim 1 above, and further in view of Yao et al. (US 20100252103), hereinafter referred to as Yao.
Regarding claim 9, modified Gao discloses all of the limitations as set forth above. Moreover, the modified Gao teaches that the transparent conductive layer is MgO (MgO layer surrounding ZnMgO nanowire, Gao, Fig 15, ¶0083).

Yao discloses a transparent adhesion layer analogous to the transparent conductive layer of modified Gao, wherein the transparent adhesion layer includes an electrically conductive material for a photoelectric element (Abstract, ¶0027). The reference recognizes the equivalency of ZnO:Al (AZO) and MgO electrically conductive materials (¶0027). Thusly, it would have been obvious to one of ordinary skill in the art to substitute the MgO of modified Gao with AZO since the prior art recognizes their equivalency as electrically conductive materials for photoelectric devices. See In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) and MPEP 2144.06, section II.


Conclusion
No claim is allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721